

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT ("Agreement") dated as of November 6, 2013 by and between
DynCorp International LLC (the "Company") and Clifford Cagle (the "Executive")
(each a "Party" and together, the "Parties").
WHEREAS, the Executive is the Senior Vice President; and
WHEREAS, the Parties wish to establish the terms of the Executive's employment
as Senior Vice President and supersede and replace any prior employment
arrangement.
NOW THEREFORE, in consideration of the premises and mutual considerations herein
and for other good and valuable consideration:
1.     Employment and Acceptance. The Company shall employ the Executive, and
the Executive shall accept employment, subject to the terms of this Agreement as
of the date first written above (the "Effective Date").


2.     Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the second anniversary of the Effective
Date (the "Initial Term") and shall automatically renew for one (1) year
intervals thereafter (each, an "Extended Term"). As used in this Agreement, the
"Term" shall refer to the period beginning on the Effective Date and ending on
the date the Executive's employment terminates in accordance with Section 5 (the
"Termination Date"). In the event that the Executive's employment with the
Company terminates, the Company's obligation to continue to pay, after the date
of termination, Base Salary (as defined below), Bonus (as defined below) and
other unaccrued benefits shall terminate except as may be provided for in
Section 5.
3.     Duties, Title and Location.
3.1     Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and its subsidiaries. The Executive shall
serve in the capacity of Senior Vice President, and shall report directly to the
President, Chief Executive Officer ("CEO") or other senior executive in the
Company.


3.2     Duties. The Executive will have such duties, powers and authorities as
are commensurate with his position as Senior Vice President and as may be
reasonably assigned by the President, CEO or the Board of Directors of the
Company (the "Board") from time to time. The Executive will devote his full
working-time and attention (other than due to physical or mental incapacity) to
the performance of such duties and to the promotion of the business and
interests of the Company and its subsidiaries. The Executive shall be permitted
to participate in charitable and civic activities; provided that such activities
do not conflict with the Executive's duties under this Agreement or in any way
violate Section 6 of this Agreement.
3.3     Location. The Executive shall perform his full-time services to the
Company and its subsidiaries currently located at the Company's Ft Worth, Texas
location; provided that the Executive shall be required to travel to other
locations from time to time as required by the Company's business.



--------------------------------------------------------------------------------



4.     Compensation and Benefits by the Company. As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Executive the following during the Term:
4.1     Base Salary. The Company will pay to the Executive an annual base salary
of$300,000.00, payable in accordance with the customary payroll practices of the
Company ("Base Salary"). The Base Salary shall be reviewed by the Board or, if
so delegated by the Board, by the Compensation Committee of the Board (the
"Compensation Committee") prior to the end of the Initial Term and, if the
Agreement is thereafter extended as provided above, on an annual basis, for
possible increase but not decrease (such modified Base Salary shall then be
referred to for purposes of this Agreement as the "Base Salary").
4.2     Bonus. With respect to each fiscal year during the Term, the Executive
shall be eligible to receive an annual bonus (the "Bonus") with a target amount
of sixty percent (60%) of the Base Salary ("Target") and a potential of up to
one hundred and twenty percent (120%) of Base Salary, to be paid at the
discretion of the Board or, if so delegated by the Board, the Compensation
Committee based on meeting or exceeding the Company's annual goals. The Bonus
for each fiscal year during the Term, if any, shall be payable to the Executive
within two and one-half months following the fiscal year to which the Bonus
relates. Except as otherwise set forth in Section 5, the Executive must be
employed with the Company, and not have given notice of resignation, as of the
last day of the fiscal year to which the Bonus relates in order to receive a
Bonus.
4.3     Equity. The Executive shall be granted a profits interest (the "Award")
in DynCorp Management LLC equal, as of the Effective Date, to 0.188% of the
realized appreciation of the Company in excess of certain thresholds set by the
Compensation Committee in its sole discretion. The Award shall be subject to the
terms and conditions of the limited liability company agreement of DynCorp
Management LLC, the profits interest plan (the "Plan") and an award agreement,
including terms regarding vesting and forfeiture to be determined by the Board
or the Compensation Committee.
4.4     Long Term Cash Incentive. In the event of a Change in Control (as
defined below), subject to the Executive's continued employment with the Company
through such Change in Control, the Executive shall be eligible to receive a
long term cash incentive bonus equal to $384,000.00 (the "Cash Incentive
Bonus"). The Cash Incentive Bonus shall be paid to the Executive within the
sixty (60) day period following such Change in Control (the "Payment Date").
Notwithstanding the foregoing, in the event that Executive's employment is
terminated (x) by the Company without Cause (as defined below) or (y) by the
Executive for Good Reason (as defined below), in each case, during the period
that begins forty-five (45) days prior to the date the Company enters into a
definitive agreement that if consummated would result in a Change in Control and
ends on the date such Change in Control is consummated, Executive shall continue
to be eligible to receive the Cash Incentive Bonus on the Payment Date.
4.5     Participation in Employee Benefit Plans. The Executive shall be
entitled, if and to the extent eligible, to participate in all of the applicable
benefit plans and perquisite programs of the Company, which are available to
other senior executives of the Company. The

2

--------------------------------------------------------------------------------



Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement for any reason without the
Executive's consent if such amendment, modification, suspension or termination
is consistent with the amendment, modification, suspension or termination for
other executives of the Company.
4.6     Expense Reimbursement.
(a)     The Executive shall be entitled to receive reimbursement for all
appropriate business expenses incurred by him in connection with his duties
under this Agreement in accordance with the policies of the Company as in effect
from time to time.
 
(b)     The payment or reimbursement of any expense pursuant to this Section 4.6
in one of the Executive's taxable years shall not affect the amount of the
payment or reimbursement of any other expense pursuant to this Section 4.6 in
any other of the Executive's taxable years. Any payment or reimbursement for
expenses under this Section 4.6 shall in any event be made on or before the last
day of the Executive's taxable year following the taxable year in which the
expense was incurred.
5.     Termination of Employment.
5.1     By the Company for Cause or by the Executive Without Good Reason. If:
(i) the Company terminates the Executive's employment with the Company for Cause
(as defined below) or (ii) the Executive terminates his employment without Good
Reason upon at least thirty (30) days prior written notice, the Executive shall
be entitled to receive the following:
(a)     the Executive's accrued but unpaid Base Salary to the date of
termination and any employee benefits that the Executive is entitled to receive
pursuant to the employee benefit plans of the Company and its subsidiaries
(other than any severance plans) in accordance with the terms of such employee
benefit plans;
(b)     expenses reimbursable under Section 4.6 above incurred but not yet
reimbursed to the Executive to the date of termination;
(c)     the Executive shall receive payment for all accrued and unused vacation
days, payable in accordance with Company policy; and
(d)     the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above (together with (a), (b) and (c), the "Accrued Benefits").


For the purposes of this Agreement, "Cause" means as determined by a majority
vote of the Board, (i) willful and continued failure by the Executive to
substantially perform his duties with the Company; (ii) willful conduct by the
Executive that causes material harm to the Company, its subsidiaries or
affiliates, monetarily or otherwise; (iii) the Executive's felony conviction
arising out of on or off-duty conduct occurring during his employment; (iv)
willful malfeasance or willful misconduct by the Executive in connection with
his duties and (v) material breach by the Executive of this Agreement and/or the
Company's policies, which breach, if curable, is not cured within ten (10) days
after written notice thereof by the Board.

3

--------------------------------------------------------------------------------



For the purposes of this Agreement, "Good Reason" means (i) a reduction in
Executive's then current Base Salary or Bonus at Target, (ii) the Company's
failure to comply with its material obligations under this Agreement, (iii) a
substantial diminution of Executive's duties, authority or responsibilities with
the Company; provided that neither the merger, sale or acquisition of business
units, subsidiaries or assets, nor any similar corporate transaction, shall, by
itself, constitute a diminution of duties, authority or responsibilities for
purposes hereof, (iv) a change in Executive's reporting relationship following
which the Executive does not report to the President, Chairman of the Board,
Chief Executive Officer, or other senior executive in the Company or (v),
following a Change in Control, the failure of the Company (or any affiliate) to
provide the Executive a long term incentive benefit with an aggregate value
substantially not less favorable to the long term incentive benefit (including,
but not limited to, the Cash Incentive Bonus and Award) granted to the Executive
by the Company or its affiliates. Each of the foregoing events will cease to
constitute Good Reason unless Executive gives the Company notice of Executive's
intention to resign his position with the Company within sixty (60) days after
Executive's knowledge of the occurrence of such event, and the Company shall
have thirty (30) days from its receipt of such notice to cure any condition that
constitutes Good Reason.
5.2     Due to Death or Disability. If (x) the Executive's employment terminates
due to his death or (y) the Company terminates the Executive's employment with
the Company due to the Executive's Disability (as defined below), the Executive
or the Executive's estate will be entitled to the Accrued Benefits and, subject
to the Executive's or his estate's execution without revocation of a valid
release agreement, substantially in the form attached hereto as Exhibit A,
within forty-five (45) days following the date of termination of the Executive's
employment, beginning on the 60th day following such termination, the Executive
or the Executive's estate shall receive the severance payments set forth in
paragraph (a) of this Section 5.2.
(a)     a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date; based on the Company's performance
targets being met from the beginning of the fiscal year through the Termination
Date, payable when such Bonus is paid to other executives.
For the purposes of this Agreement, "Disability" means the determination by the
Company, its subsidiaries or affiliates that, as a result of a permanent
physical or mental injury or illness, the Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
(i) 90 consecutive days or (ii) a period of 180 days in any 12-month period.
5.3     By the Company Without Cause or By the Executive for Good Reason. If
during the Term, (i) the Company terminates the Executive's employment without
Cause (which may be done at any time without prior notice) or (ii) the Executive
terminates his employment for Good Reason, the Executive will be entitled to the
Accrued Benefits and, subject to the Executive's execution without revocation of
a valid release agreement, substantially in the form attached hereto as Exhibit
A, within forty-five (45) days following the date of termination of the
Executive's employment, the Executive shall receive the severance payments and
benefits set forth in paragraphs (a), (b) and (c) of this Section 5.3.
(a)     a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date; based on the Company's performance
targets being

4

--------------------------------------------------------------------------------



met from the beginning of the fiscal year through the Termination Date, payable
when such Bonus is paid to other executives; and,
(b)     a severance payment equal to two (2) times the Executive's Base Salary,
payable in accordance with the normal company payroll process;
(c)     reimbursement on a monthly basis, beginning on the 60th day following
the Termination Date, of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended ("COBRA"), for a maximum of eighteen (18) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.


Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.
5.4     In Connection With a Change in Control. In the event that there is a
Change in Control (as defined below) and Executive's employment with the Company
and its subsidiaries terminates either ninety (90) days prior to or within two
(2) years following such Change in Control (x) by the Company and any of its
subsidiaries without Cause or (y) by Executive for Good Reason, the Executive
will be entitled to the Accrued Benefits and, subject to the Executive's
execution without revocation of a valid release agreement, substantially in the
form attached hereto as Exhibit A, within forty-five (45) days following the
date of termination of the Executive's employment, the Executive shall receive
the severance payments and benefits set forth in paragraphs (a), (b) and (c) of
this Section 5.4.
(a)     a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date; based on the Company's performance
targets being met from the beginning of the fiscal year through the Termination
Date, payable when such Bonus is paid to other executives; and,
(b)     a lump sum severance payment equal two (2) times the sum of Base Salary
plus Bonus at Target, payable on the sixtieth (60th) day following the
Termination Date; and
(c)     reimbursement on a monthly basis, beginning on the 60th day following
such termination, of the cost of continuation coverage of group health coverage
pursuant to COBRA, for a maximum of eighteen (18) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.


Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.

5

--------------------------------------------------------------------------------



For the avoidance of doubt, in the event the Executive's employment is
terminated in accordance with this Section 5.4, the Executive shall not be
entitled to any payments or benefits under Section 5.3.
For purposes of this Agreement, "Change in Control" means the first to occur of
any of the following events (i) one Person who is not an Investor or an
Affiliate of an Investor becomes the beneficial owner, directly or indirectly,
of more than fifty percent (50%) of the combined voting power of the then issued
and outstanding securities of the Company or the Owner, (ii) a reduction in
Investor's beneficial ownership, directly or indirectly, to less than thirty
percent (30%) of the combined voting power of the then issued and outstanding
securities of the Company or the Owner or (iii) the sale, transfer or other
disposition of all or substantially all of the business and assets of the
Company or the Owner, whether by sale of assets, merger or otherwise (determined
on a consolidated basis), in a single or related series of transactions, to one
Person other than an Investor or an Affiliate of an Investor, For purposes of
this Agreement, the "Owner" shall mean Defco Holdings, Inc.
For purposes of this Agreement, "Affiliate" means, with respect to any entity,
any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.
For purposes of this Agreement, "Investor" means Cerberus Series Four Holdings
LLC and Cerberus Partners II, L.P. and their Affiliates.
For purposes of this Agreement, "Person" means a person, as such term is used
for purposes of Section 13(d) or l4(d) of the Securities Exchange Act of 1934,
as amended (or any successor thereto).
5.5     No Mitigation. The Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to the Executive which arise upon the termination of
his employment pursuant to this Section 5 shall not be subject to mitigation.
5.6     Removal from any Boards and Position. If the Executive's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.
6.     Restrictions and Obligations of the Executive.
6.1     Confidentiality. (a) During the course of the Executive's service to the
Company (prior to and during the Term), the Executive has had and will have
access to certain trade secrets and confidential information relating to the
Company and its subsidiaries and affiliates (the "Protected Parties") which is
not readily available from sources outside the Company. The confidential and
proprietary information and, in any material respect, trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs,

6

--------------------------------------------------------------------------------



frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses. The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as "Confidential
Information"), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive's employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
The Executive shall not, during the period the Executive is employed by the
Company or its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Executive use it in any way, except (i) in the
course of the Executive's employment with, and for the benefit of, the Protected
Parties, (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto, (iii) when required to
do so by a court of law or in connection with any administrative proceeding, by
any governmental agency or regulatory organization or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information, provided that the
Executive shall give prompt written notice to the Company of such requirement
(unless directed by governmental or judicial authority not to do so), disclose
no more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment, (iv) as to such
Confidential Information that becomes generally known to the public or trade
without his violation of this Section 6.1(a) or (v) to the Executive's spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 6.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.
(b)     All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, "Business" shall be as
defined in Section 6.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries.

7

--------------------------------------------------------------------------------



(c)     It is understood that while employed by the Company or its subsidiaries,
the Executive will promptly disclose to it, and assign to it the Executive's
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive's employment. At the Company's request and expense, the Executive will
assist the Company and its subsidiaries during the period of the Executive's
employment by the Company or its subsidiaries and thereafter (but subject to
reasonable notice and taking into account the Executive's schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.
6.2     Cooperation. During the Term and any period thereafter, the Executive
shall cooperate fully with any investigation or inquiry by the Company, or any
governmental or regulatory agency or body, concerning the Company or its
subsidiaries' or affiliates' operations; provided that the Company shall
reimburse the Executive for any reasonable expenses incurred during such
cooperation.
6.3     Non-Solicitation or Hire. During the Term and, following the termination
of the Executive's employment for any reason, for a period of twenty-four (24)
months, the Executive shall not (a) directly or indirectly solicit, attempt to
solicit or induce (x) any party who is a customer of the Company or its
subsidiaries, who was a customer of the Company or its subsidiaries at any time
during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer that has been
identified and targeted by the Company or its subsidiaries as of the Termination
Date, for the purpose of marketing, selling or providing to any such party any
services or products offered by or available from the Company or its
subsidiaries, or (y) any supplier to the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier or (b) hire any employee of the Company or any
of its subsidiaries or affiliates (a "Current Employee") or any person who was
an employee of or consultant to the Company or any of its subsidiaries or
affiliates during the six (6) month period immediately prior to the date the
Executive's employment terminates (a "Former Employee") or directly or
indirectly solicit or induce a Current or Former Employee to terminate such
employee's employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity; provided, however, that nothing in Section 6.3(b)
(i) shall be deemed to prohibit general solicitations for employment through
advertisements or other means that may be seen by employees of the Company or
its subsidiaries or affiliates or (ii) preclude the Executive from employing any
person whose employment with the Company or any of its subsidiaries or
affiliates was involuntarily terminated.
6.4     Non-Competition. Executive understands that the Company invests
significant resources in the training and development of its executives and that
in his position as Senior Vice President, he had access to Confidential
Information. During the Term and for a period of twelve (12) months following
the termination of the Executive's employment for any reason, the Executive
shall not, directly or indirectly participate in the ownership (other than
through mutual funds or similar forms of investment), control or management of,
or be employed as an employee, consultant, advisor or agent of any business, or
in any other capacity, for the following companies: AAR, AECOM, AIRlNC, Alsalam,
BAE, Boeing, Booz Allen Hamilton, CACI, CCE, General Dynamics, DS2, Kay and
Associates, Engility, M-1, M-7 Aerospace, Panesma, Raytheon Technical Services,
SOSi, SESI, Sikorsky, VSE, Lockheed Martin, Northrup
 

8

--------------------------------------------------------------------------------



Grumman, Honeywell, Excelis, CACI, L-3, PAE, Mantech, SAIC, URS, Flour, or KBR;
provided that, upon the Executive's termination of employment, the list of
companies may be expanded or reduced, in the reasonable discretion of the
Company, to reflect changes in the business of the Company and the persons or
entities substantially competing with the Company at such time and such expanded
or reduced list of companies shall apply to the extent that the Executive serves
in a sales position or an executive position (other than the general counsel,
attorney, corporate secretary or chief compliance officer) with respect to any
company on such list at any time during the applicable period set forth above.
6.5     Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Term, and
at all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or its subsidiaries, copies of any record,
file, memorandum, document, computer related information or equipment, or any
other item relating to the business of the Company or its subsidiaries, except
in furtherance of his duties under the Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
6.6     Nondisparagement. The Executive agrees that he will not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, Cerberus Capital Management, L.P., their parents,
subsidiaries and affiliates, and their respective present and former members,
partners, directors, officers, shareholders, employees, agents, attorneys,
successors and assigns. "Disparaging" remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged. Notwithstanding the foregoing, nothing in
this Section 6.6 shall be construed to preclude truthful disclosures in response
to lawful process as required by applicable law, regulation, or order or
directive of a court, administrative or legislative body, governmental agency or
regulatory organization.
7.     Remedies; Specific Performance. The Parties acknowledge and agree that
the Executive's breach or threatened breach of any of the restrictions set forth
in Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties' remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, the Executive shall not be entitled to any payments set forth
in Sections 5.2, 5.3 or 5.4 hereof if the Executive has breached the covenants
applicable to the Executive contained in Section 6, the Executive will
immediately return to the Protected Parties any such payments previously
received under Sections 5.2, 5.3 or


 

9

--------------------------------------------------------------------------------



5.4 upon such a breach, and, in the event of such breach, the Protected Parties
will have no obligation to pay any of the amounts that remain payable by the
Company under Sections 5.2, 5.3 or 5.4.
8.     Indemnification. The Company agrees at all times during the Executive's
employment with the Company and thereafter, to indemnity, defend and hold the
Executive, his heirs, estate and legal representatives harmless from any and all
claims, liabilities, demands, allegations, causes of action, or other threats,
related to and in any way arising out of the services provided by the Executive
at the request of the Company, provided, however, that this indemnification
shall not apply to acts or omissions that are the result of conduct that would
preclude the Executive from receiving indemnification under Section 145 of the
Delaware General Corporation Law in effect from time to time. Upon receipt of
notice of the assertion of any such claim, liability, demand, allegation, cause
of action or other threat, the Company shall pay the Executive the cost of his
defense by a counsel mutually acceptable to the Company and Executive, and shall
be responsible for the full payment of any judgment including damages or
penalties, including punitive damages or penalties, that may be assessed or
payable as a result of a settlement to which the Company and the Executive
consent, including the deductible portion of any loss covered by Director and
Officer Liability Insurance, applicable to similarly situated employees. Nothing
herein shall limit the rights of the Executive to the protections afforded by
the Directors and Officers Liability Insurance, applicable to similarly situated
employees, as in effect from time to time or to such other protections as may be
afforded to the Executive under the Company's certificate of formation, bylaws
or limited liability company agreement or operating agreement or under any other
agreement, policy or procedure. In the event it is ultimately determined that
the Executive is not entitled to be indemnified by the Company pursuant to this
Section 8, the Executive shall reimburse the Company for such expenses
previously paid by the Company on behalf of the Executive.
9.     Other Provisions.
9.1     Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:
(a)     If the Company, to:
3190 Fairview Park Drive
Suite 700
Falls Church, VA 22042
Attention: General Counsel
Telephone: (703) 462-7224
Fax: (571) 722-0253


(b)     If the Executive, to the Executive's home address reflected in the
Company's records.

10

--------------------------------------------------------------------------------



9.2     Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Agreement.
9.3     Representations and Warranties. The Executive represents and warrants
that he is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which could
arguably, in any way, preclude, inhibit, impair or limit the Executive's ability
to perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.
9.4     Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
9.5     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles, unless superseded by federal law. IN ADDITION, TO
THE EXTENT PERMISSIBLE BY LAW, THE PARTIES AGREE TO WAIVE A TRIAL BY JURY.
9.6     Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be·assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company may assign its rights and obligations hereunder in connection with a
Change in Control.
9.7     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
9.8     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
9.9     Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.
9.10     Judicial Modification. If any court determines that any of the
covenants in Section 6, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

11

--------------------------------------------------------------------------------



9.11     Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.
9.12     Section 409A. The parties hereto intend that all payments and benefits
to be made or provided to the Executive will be paid or provided in compliance
with all applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), so as not to be subject to the premature income
recognition or adverse tax provisions of Code 409A, and the provisions of this
Agreement shall be construed and administered in accordance with and to
implement such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement:
(a)     All payments to be made to the Executive hereunder, to the extent they
constitute a deferral of compensation subject to the requirements of Code
Section 409A (after taking into account all exclusions applicable to such
payments under Code Section 409A), shall be made no later, and shall not be made
any earlier, than at the time or times specified herein or in any applicable
plan for such payments to be made, except as otherwise permitted or required
under Section 409A.
(b)     The date of the Executive's "separation from service," as defined in
Code Section 409A (and as determined by applying the default presumptions in
Treas. Reg. §1.409A-1(b)(1)(ii), shall be treated as the date of the Executive's
termination of employment for purposes of determining the time of payment of any
amount that becomes payable to the Executive related to the Executive's
termination of employment and that is properly treated as a deferral of
compensation subject to Code Section 409A after taking into account all
exclusions applicable to such payment under Code Section 409A.
(c)     To the extent any payment or delivery otherwise required to be made to
the Executive hereunder on account of the Executive's separation from service is
properly treated as a deferral of compensation subject to Code Section 409A
after taking into account all exclusions applicable to such payment and delivery
under Code Section 409A, and if Executive is a "specified employee" under Code
Section 409A at the time of the Executive's separation from service, then such
payment and delivery shall not be made prior to the first business day after the
earlier of(i) the expiration of six (6) months from the date of the Executive's
separation from service, or (ii) the date of Executive's disability (as such
term is defined in Code Section 409A) or death (such first business day, the
"Delayed Payment Date"). On the Delayed Payment Date, there shall be paid or
delivered to the Executive or, if the Executive has died, to the Executive's
estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.
(d)     In the case of any amounts payable to the Executive under this Agreement
that may be treated as payable in the form of"a series of installment payments,"
as



12

--------------------------------------------------------------------------------



defined in Treas. Reg. §1.409A-2(b)(2)(iii), Executive's right to receive such
payments shall be treated as a right to receive a series of separate payments
for purposes of Treas. Reg. §1.409A-2(b)(2)(iii).
9.13     280G Parachute Payments. Notwithstanding any other agreement between
the Company and the Executive, in the event that any payment or benefits
provided to Executive (whether made or provided pursuant to this Agreement or
otherwise) constitute "parachute payments" within the meaning of Section 280G of
the Code ("Parachute Payments") and would be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code, then the Executive will be entitled
to receive either (A) the full amount of the Parachute Payments, or (B) the
maximum amount that may be provided to Executive without resulting in any
portion of such Parachute Payments being subject to such Excise Tax, whichever
of clauses (A) and (B), after taking into account applicable federal, state, and
local taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest portion of the Parachute Payments. Any
reduction of the Parachute Payments pursuant to the foregoing shall occur in the
following order: (1) the Cash Incentive Bonus or any other cash payment under
any retention bonus agreement or similar agreement, (2) any cash severance
payable by reference to the Executive's base salary and annual bonus; (3) any
other cash amount payable to the Executive; (4) any benefit valued as a
"parachute payment" (within the meaning of Section 280G of the Code); and (5)
acceleration of vesting of any equity award. Any determination required under
this Section 9.13 shall be made in writing by the independent public accountants
of the Company, whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive. For purposes of making any
calculation required by this Section 9.13, such accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code.
[Signatures follow on next page.]

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
EXECUTIVE
 
/s/ Clifford Cagle
Name:
Clifford Cagle
 
 
 
 
DYNCORP INTERNATIONAL LLC
 
 
By:
/s/ Steve Gaffney
Name:
Steve Gaffney
Title:
Chief Executive Officer






14

--------------------------------------------------------------------------------



EXHIBIT A
Exhibit A
GENERAL RELEASE AGREEMENT
This Release (the "Release") is made as of this ____ day of __________ 20__,
between DynCorp International LLC (the "Company") and (the "Executive").
1.Release. In consideration of the severance payments and other post-employment
benefit obligations of the Company set forth in the employment agreement between
the Company and the Executive, dated as of _______________, 20__ (the
"Employment Agreement"), and other good and valuable consideration to which the
Executive agrees the Executive would not otherwise be entitled, the Executive
hereby releases the Company, their affiliates and their respective present and
former partners, directors, officers, principals, shareholders, members,
employees, agents, attorneys, successors and assigns (together, the "Released
Parties"), from any and all claims, charges, manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, and demands whatsoever, which the Executive, or the Executive's
heirs, executors, administrators and assigns have, or may hereafter have against
the Released Parties arising out of or by reason of any cause, matter or thing
whatsoever, whether known or unknown, fixed or contingent, liquidated or
unliquidated, from the beginning of the world to the date hereof, including
without limitation any and all matters relating to the Executive's employment by
the Company and the termination thereof, the Employment Agreement, the
Executive's compensation, expenses, employee benefits, and all matters arising
under any federal, state or local statute, rule or regulation or principle of
contract law or common law in the United States or any other jurisdiction,
including, but not limited to, claims arising under [the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq.,] Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., and the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq., all as amended. Notwithstanding the foregoing, nothing in this
Release shall affect any vested employee benefits to which the Executive may be
entitled under any existing employee benefit plans of the Company, nor shall
anything in this Release (i) affect the Executive's rights to indemnification
pursuant to the Employment Agreement or the Company's certificate of formation,
bylaws or limited liability company agreement or operating agreement or under
any other agreement or policy or procedure, by-laws, policies and procedures or
insurance policies, (ii) affect the Executive's right to reimbursement of
expenses under the Employment Agreement or under the Company's procedures for
the reimbursement of expenses, or (iii) waive any claim that may arise after the
date that the Executive signs this Release (including, without limitation, any
such claims for breach of the Employment Agreement).
2.No Pending Claims. Executive represents and warrants that the Executive does
not presently have on file, and further represents and warrants that the
Executive will not hereafter file, any claims, grievances or complaints against
the Released Parties in or with any court, or before any other tribunal or panel
or arbitrators, public or private, based upon any actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever against any Released Party
relating to the Executives employment by the Company or its affiliates, the
Executive's



15

--------------------------------------------------------------------------------



termination of employment thereof and the Employment Agreement, except to the
extent any such claims arise after the date that the Executive signs this
Release.
3. Non-Admission; Inadmissibility. The execution of this Release and the
performance of its terms (i) does not constitute an admission by the Company of
any unlawful tortious action or any violation of any contract or any federal,
state or local decisional law, statute, regulation or constitution, and the
Company specifically denies any such wrongdoing or violation, and (ii) shall in
no way be construed to be an admission of liability by either the Executive or
the Company with respect to any claims, disputes or controversies between the
Executive and the Company. This Release is entered into solely to resolve all
matters related to or arising out of the Executive's employment with and the
cessation thereof, and its execution and implementation may not be used as
evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Release.


4. Representations. The Executive represents and warrants that the Executive
fully understands the terms of this Release and that the Executive knowingly and
voluntarily, of the Executive's own free will without any duress, being fully
informed and after due deliberation, accepts its terms and signs the same as the
Executive's own free act. The Executive further represents and warrants that,
except as set forth herein, no promises or inducements for this Release have
been made, and the Executive is entering into this Release without any reliance
upon any statement or representation by any of the Released Parties or any other
person concerning any fact material hereto. The Executive understands that as a
result of entering into this Release, the Executive will not have the right to
assert that the Company unlawfully terminated the Executive's employment or
violated any rights in connection with such employment.
5. Effective Date.
5.1     The Executive acknowledges that the Company has provided the Executive
with at least twenty-one (21) days from the date upon which this Release is
first delivered to the Executive within which to consider the terms and effect
of this Release and return an executed copy to the Company. The Executive agrees
that any changes to this Release from the time it was first offered to the
Executive, whether material or immaterial, do not restart the running of the
twenty-one (21) day period. If the Executive elects to execute this Release
before the expiration of the twenty-one (21) day period, the Executive
acknowledges that the Executive has chosen, of the Executive's own free will
without any duress, to waive the Executive's right to the full twenty-one (21)
day period.


5.2     The Executive has seven (7) days following the date the Executive
executes this Release during which to revoke it, by notifying in writing
__________ at _______________. This Release will not be effective until the
eighth (8th) day following the Company's receipt of the valid Release signed by
the Executive.
5.3     The Company hereby advises the Executive to consult with an attorney
prior to signing this Release.]
6.     Survival of Certain Provisions. The Executive acknowledges and agrees
that Sections 6, 7 and 9 of the Employment Agreement remain in full force and
effect and survive the termination of the Executive's employment with the
Company.

16

--------------------------------------------------------------------------------



7.     Governing Law. This Release is subject to, and incorporates by reference,
Section 9.5 of the Employment Agreement.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Release as of the day and year first written above.
DYNCORP INTERNATIONAL LLC
 
 
 
 
 
 
 
 
By:
 
Name: [Executive Name]
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






17

--------------------------------------------------------------------------------



June 28, 2013
Mr. Clifford Cagle
Dear Cliff:
We are pleased to offer you a transfer of employment with DynCorp International
to our Alliance, Texas facility. In this position, you will continue to report
to Steve Scharer, President DynCorp International. It is anticipated that your
start date in the new location will be approximately September 30, 2013. Your
salary and benefits will remain unchanged.
You will be eligible for the following relocation benefits regarding your move
to the Alliance, Texas area if you move within 12 months after your start date.
-$40,000 lump sum payment grossed up for tax purposes to cover any current or
future relocation expenses regarding move to Texas
-Movement of Household goods with maximum of up to 20,000 pounds using or vendor
In order to accept these relocation allowances, you must sign a repayment
agreement. The full amount of the relocation expenses will be subject to
repayment to the company in full if you resign or are terminated for cause prior
to the second anniversary of the date you report for duty at the new location.
Cliff, the foregoing summarizes our offer regarding your transfer. We look
forward to working with you in your new work location. Please acknowledge
acceptance with your signature below.
Sincerely,
/s/ Robert Lehman, Jr.
Robert Lehman, Jr.
Senior Vice President, Human Resources
I accept the offer of employment as stated above. I understand that I have the
right to terminate my employment at any time with or without cause, and that
DynCorp International retains the same right. I further understand that the
terms of this offer of employment supersede all other previously executed offers
of employment.
/s/ Clifford Cagle
 
 
July 28, 2013
 
Clifford Cagle
 
 
Date
 















3190 Fairview Park Drive, Suite 700, Falls Church, VA 22042
(571) 722·0210 www.dyn-intl.com



--------------------------------------------------------------------------------



Acknowledgement of Employee Obligation
I, Clifford Cagle, acknowledge that I have read and understand the corporate
policy on reimbursement to the Company of travel, moving or other relocation
expenses incident to my decision to accept assignment with the Company.
Furthermore, in consideration of all sums to be paid by the Company or its
subsidiaries to me, or on my behalf, for travel, moving and relocation expenses,
I agree to reimburse the Company in the total amount of all such expenses
immediately, in the event my employment is terminated of my own volition or due
to discharge for cause within twenty-four (24) months of the effective date of
my new assignment.
In the event of such termination or discharge, I hereby authorize the Company to
deduct from any compensation due and owing to me such amounts as may be
necessary to so reimburse the Company, with interest* to date from the
termination or discharge until fully paid.
I further agree, in such event, to pay all expenses that the Company incurs in
collecting such amounts, including reasonable attorney's fees if the Company
deems it necessary to seek legal assistance for collection.
/s/ Robert Lehman, Jr.
 
/s/ Cliff Cagle
 
Witness
 
Employee
 
 
 
 
 
 
 
July 28, 2013
 
 
 
Date
 



* The interest rate will be the prime rate charged by the company's bank at the
time an actual obligation was recognized, i.e., as of the date of the individual
leaves the company employment rolls.












3190 Fairview Park Drive, Suite 700, Falls Church, VA 22042
(571) 722·0210 www.dyn-intl.com

